Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered June 25, 1993, which insofar as appealed from, denied plaintiff’s motion to renew her request for a jury trial, unanimously affirmed, with costs.
*316The right to a jury trial is waived by the joinder of legal and equitable causes of actions arising out of the same alleged wrong (New Jersey Steel Acquisition Corp. v Von Roll, AG., 188 AD2d. 279). Here, there is no doubt that plaintiffs first complaint was for equitable relief. Although plaintiff commenced a second action seeking primarily money damages, the record demonstrates that her legal representative, once satisfied that consolidation of the actions would not result in delay of the trial, did not object. Furthermore, no objection or concern was voiced regarding the possible waiver of a right to a jury trial until plaintiff filed her Note of Issue and Certificate of Readiness.
Since the record demonstrates that plaintiff, who does not contest the consolidation itself, still has a viable claim for equitable relief, there is no merit to the argument that only her claim for money damages remains to be resolved (compare, Ossory Trading v Geldermann, Inc., 200 AD2d 423). Concur— Sullivan, J. P., Rosenberger, Ellerin, Asch and Nardelli, JJ.